    Case: 1:18-cv-03657 Document #: 91 Filed: 08/20/19 Page 1 of 9 PageID #:1886




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

SCOTTSDALE INSURANCE COMPANY,                             )
                                                          )
                Plaintiff,                                )
                                                          )        Case No. 18 C 3657
        v.                                                )
                                                          )        Judge John Z. Lee
COLUMBIA INSURANCE GROUP, INC.,                           )
TDH MECHANICAL, INC., ROCKWELL                            )
PROPERTIES, LLC, PRAIRIE                                  )
MANAGEMENT & DEVELOPMENT, INC.,                           )
ROCKFORD MUTUAL INSURANCE                                 )
COMPANY, EDUARDO GUZMAN, and                              )
KARLA AVINA,                                              )
                                                          )
                Defendants.                               )

                             MEMORANDUM OPINION AND ORDER

        Plaintiff Scottsdale Insurance Company (“Scottsdale”) filed this lawsuit, seeking a

declaration that Columbia Insurance Group, Inc. (“Columbia”) has a duty to defend and indemnify

Rockwell Properties, LLC (“Rockwell”) and Prairie Management & Development, Inc. (“Prairie”)

in a personal-injury lawsuit pending in the Circuit Court of Cook County (“the underlying

lawsuit”).1 Scottsdale has moved for judgment on the pleadings with respect to its claims against

Columbia, while Columbia and TDH Mechanical, Inc. (“TDH”) have filed a cross-motion for

judgment on the pleadings. For the reasons stated herein, Scottsdale’s motion [47] is granted as

to its claims concerning Columbia’s duty to defend Rockwell and Prairie; however, its duty-to-

indemnify claims against Columbia are dismissed without prejudice. Columbia’s and TDH’s

motion [56] is denied.


1
        Scottsdale also seeks a declaration that Rockford Mutual Insurance Company has a duty to defend
and indemnify Prairie in the underlying lawsuit, as well as a declaration that it (Scottsdale) has no duty to
defend or indemnify Prairie in the same litigation. Those claims are not the subject of the cross-motions
for judgment on the pleadings.
     Case: 1:18-cv-03657 Document #: 91 Filed: 08/20/19 Page 2 of 9 PageID #:1886




                                           Background

I.      The Underlying Lawsuit

        This case arises out of a personal-injury action filed in the Circuit Court of Cook County,

Eduardo Guzman et al. v. Prairie Management & Development, Inc. at al., No. 17 L 3510. Am.

Compl. ¶ 1, ECF No. 28. The underlying complaint alleges that on March 13, 2017, Guzman was

performing HVAC work at a construction site located at 3057 N. Rockwell Street in Chicago,

Illinois (“the construction site”). Id., Ex. E (“Underlying Compl.”) at 2, ECF No. 28-5. Guzman’s

employer, TDH, had been contracted to install an HVAC system at the construction site. Am.

Compl. ¶ 27. Prairie was the construction manager of the site, and Rockwell was the legal owner.

Underlying Compl. at 2, 10.

        While working at the construction site, Guzman fell approximately 22 feet “through an

unguarded opening” in the second floor, sustaining serious injuries. Id. at 2, 4. Guzman alleges

construction negligence claims against Prairie and Rockwell, as well as several other individuals

and entities involved at the site. See generally Underlying Compl.

        Several defendants in the underlying lawsuit, not including any of the Defendants in this

case, filed third-party complaints for contribution against TDH, alleging that TDH negligently

failed to train its employees, maintain a safe workplace, or provide proper safety equipment. Am.

Compl. ¶¶ 35–40.

        Scottsdale, which issued a commercial general liability policy to Rockwell, has been

defending Rockwell and Prairie in the underlying lawsuit since April 13, 2017. Id. ¶¶ 24, 43.




                                                 2
      Case: 1:18-cv-03657 Document #: 91 Filed: 08/20/19 Page 3 of 9 PageID #:1886




II.      The Columbia Insurance Policy

         TDH carried a contractors businessowners insurance policy from Columbia, which covered

the period from April 12, 2016 to April 12, 2017 (“the Columbia policy”). Am. Compl. ¶ 16. The

Columbia policy contains the following “insuring agreement”:

         We will pay those sums that the insured becomes legally obligated to pay as
         damages because of “bodily injury” . . . to which this insurance applies. We will
         have the right and duty to defend the insured against any “suit” seeking those
         damages . . . .

Id., Ex. A (“Columbia Policy”) at 672, ECF No. 28-1. It also contains an endorsement stating:

         Who Is An Insured is amended to include as an insured any person or organization
         for whom you are performing operations when you and such person or organization
         have agreed in writing in a contract or agreement that such person or organization
         be added as an additional insured on your policy. Such person or organization is
         an additional insured only with respect to liability arising out of your ongoing
         operations performed for that insured. Liability for “bodily injury” . . . caused, in
         whole, or in part, by “your work” arising out of your ongoing operations performed
         for that additional insured and included in the “products-completed operations
         hazard.”

         The insurance provided to the person or organization is primary insurance and we
         will not seek contribution from any other insurance available to that insured.

Id. at 33.

         Columbia has refused to defend Rockwell and Prairie in the underlying lawsuit and has

refused to reimburse Scottsdale’s defense costs for doing so. Am. Compl. ¶ 44.

                                           Legal Standard

         Motions for judgment on the pleadings are brought under Federal Rule of Civil Procedure

12(c), which tests the sufficiency of claims based on the pleadings. Hayes v. City of Chi., 670 F.3d

810, 813 (7th Cir. 2012). When reviewing a Rule 12(c) motion, the Court takes all facts pleaded

in the complaint as true and draws “all reasonable inferences and facts in favor of the nonmovant.”



2
         Page numbers for the Columbia policy refer to the CM/ECF page numbers at the top of each page.
                                                   3
     Case: 1:18-cv-03657 Document #: 91 Filed: 08/20/19 Page 4 of 9 PageID #:1886




Wagner v. Teva Pharm. USA, Inc., 840 F.3d 355, 358 (7th Cir. 2016). A party may move for

judgment on the pleadings after the pleadings are closed. Fed. R. Civ. P. 12(c). “The pleadings

include the complaint, the answer, and any written instruments attached as exhibits.” N. Ind. Gun

& Outdoor Shows, Inc. v. City of South Bend, 163 F.3d 449, 452 (7th Cir. 1998). A court will

grant a motion for judgment on the pleadings when it is clear that the non-moving party cannot

prove any set of facts sufficient to support its claim for relief. Hayes, 670 F.3d at 813.

                                              Analysis

I.      The TDH Contract

        TDH performed the HVAC installation at the construction site pursuant to a written

agreement with Prairie and Rockwell (“the TDH contract”). The contract specifies that TDH

would name Prairie and Rockwell as “additional insureds” on its insurance policy for the duration

of the job. See Am. Compl., Ex. D (“TDH Contract”) at 3, ECF No. 28-1. It further specifies that

TDH would indemnify and defend Rockwell and Prairie for claims of damages “because of bodily

injuries . . . sustained by any person or persons; or on account of damage to property arising out

of or on account of or in consequence of the performance of this Contract where such injuries to

person or damage to property are due to or claimed to be due to any negligence of [TDH’s]

employees, agents, or servants.” Id. at 3. The Columbia policy, as noted above, states that parties,

who have contracted with TDH (such as Prairie and Rockwell), are additional insureds “only with

respect to liability” for bodily injury “caused, in whole, or in part, by [TDH’s] work.” Columbia

Policy at 33.

        Columbia and TDH argue that Prairie and Rockwell are not “additional insureds” under

the Columbia policy because the TDH contract specifies that TDH will defend Prairie and

Rockwell only in suits brought against them for injuries due, or claimed to be due, to TDH’s



                                                  4
    Case: 1:18-cv-03657 Document #: 91 Filed: 08/20/19 Page 5 of 9 PageID #:1886




negligence.     But the provisions of the TDH contract with Rockwell and Prairie are not

determinative of Columbia’s duties under its insurance policy with TDH. See Am. States Ins. Co.

v. Koloms, 687 N.E.2d 72, 75 (Ill. 1997) (stating that, to determine whether an insurer is obligated

to defend its insured, “a court looks to the allegations in the underlying complaint and compares

those allegations to the relevant provisions of the insurance policy”) (emphasis added).3

        In Pekin Insurance Co. v. CSR Roofing Contractors, Inc., the Illinois Appellate Court

considered whether it was necessary to consider a subcontractor agreement together with the

insurance policy in question to determine the scope of coverage afforded by the policy. 41 N.E.3d

559, 565–69 (Ill. App. Ct. 2015). The appellate court determined that there was no basis to read

the agreement and the policy together because the policy “[did] not explicitly show that [the

parties] intended to incorporate [the subcontractor agreement].” Id. at 568. Moreover, the court

noted, the policy and the subcontractor agreement “did not involve the same contracting parties

and were not executed as part of the same transaction.” Id.

        The same is true here. The Columbia policy contains no indication of an intent to

incorporate TDH’s contract with Rockwell and Prairie, and Columbia was not a party to it. What

is more, the Columbia policy states that an “additional insured” includes “any person or

organization for whom [TDH is] performing operations when [TDH] and such person or

organization have agreed in writing in a contract or agreement that such person or organization be

added as an additional insured.” Columbia Policy at 33. And it is undisputed that the TDH contract

provided that Prairie and Rockwell would be named additional insureds to its policy. See Am.




3
         The parties do not dispute that Illinois law applies. Land v. Yamaha Motor Corp., 272 F.3d 514,
516 (7th Cir. 2001) (“A federal court sitting in diversity jurisdiction must apply the substantive law of the
state in which it sits.”).
                                                     5
      Case: 1:18-cv-03657 Document #: 91 Filed: 08/20/19 Page 6 of 9 PageID #:1886




Compl. ¶¶ 47, 56; Columbia & TDH Answer ¶¶ 47, 56, ECF No. 29. As such, the Court concludes

that Prairie and Rockwell are additional insureds under the Columbia policy.

II.      Duty to Defend

         Under Illinois law, in determining whether an insurer has a duty to defend, the court

compares the allegations in the underlying complaint to the language of the insurance policy.

Lagestee-Mulder, Inc. v. Consol. Ins. Co., 682 F.3d 1054, 1056 (7th Cir. 2012) (citing Illinois law).

Furthermore, the duty to defend is broader than the duty to indemnify, because “an insurance

company must defend its insured in actions that are even potentially within coverage.” Id.

(emphasis in original). “[I]f the underlying complaint alleges facts within or potentially within

policy coverage, an insurer is obligated to defend its insured even if the allegations are groundless,

false or fraudulent.” Gen. Agents Ins. Co. of Am., Inc. v. Midwest Sporting Goods, Inc., 828 N.E.2d

1092, 1098 (Ill. 2005). Any doubts as to the duty to defend are to be resolved in favor of the

insured. Hilco Trading, LLC v. Liberty Surplus Ins. Corp., 8 N.E.3d 166, 174 (Ill. App. Ct. 2014).

         Columbia and TDH point out that Guzman did not name TDH as a defendant in the

underlying lawsuit. But the fact that Guzman did not bring a negligence claim against TDH does

not necessarily mean that Prairie and Rockwell cannot be found liable to Guzman based on TDH’s

work at the construction site. As Scottsdale points out, the underlying complaint specifically

alleges that Prairie and Rockwell “negligently failed to supervise, inspect, monitor, and coordinate

the work of the subcontractors on the construction site in order to prevent and protect Plaintiff

from falling through the unprotected opening in the floor.”          Underlying Compl. at 3, 12.

Furthermore, the complaint states that Prairie and Rockwell “negligently failed to properly

supervise the construction site and monitor work of [their] subcontractors, and thereby allowed

[their] subcontractors to engage in the unsafe practice of not covering or guarding the unmarked



                                                  6
    Case: 1:18-cv-03657 Document #: 91 Filed: 08/20/19 Page 7 of 9 PageID #:1886




opening in the floor with appropriate protection which exposed Plaintiff to the risk of falling

through the opening.” Id. at 8, 12–13 (emphasis added). TDH was one such subcontractor;

therefore, it is possible that TDH’s negligence could be determined to be a cause of Guzman’s

injuries. Because it is not “clear from the face of the underlying complaint that the allegations set

forth . . . fail to state facts to bring a case within, or potentially within, the coverage of the policy,”

Columbia has a duty to defend. Lagestee-Mulder, 682 F.3d at 1056; see also U.S. Fid. & Guar.

Co. v. Wilkin Insulation Co., 578 N.E.2d 926, 930 (Ill. 1991).

        The Court recognizes that some Illinois courts have found allegations similar to those at

issue here insufficient to establish a duty to defend. See, e.g., Nat’l Fire Ins. of Hartford v. Walsh

Constr. Co., 909 N.E.2d 285, 291 (Ill. App. Ct. 2009) (“More than some unspecified breach of the

subcontractor’s duty to provide a safe work place is required to support a claim that the negligence

complaint implicates negligence on the part of the subcontractor, too.”); L.J. Dodd Constr., Inc. v.

Federated Mut. Ins. Co., 848 N.E.2d 656, 659 (Ill. App. Ct. 2006) (finding no duty to defend where

the applicable insurance policy excluded coverage for the additional insured’s “sole negligence”

and plaintiff alleged only that the additional insured’s negligence caused his injury). But in those

cases, the policies at issue expressly excluded coverage for additional insureds in cases of “liability

resulting from the sole negligence of the additional insured.” See Nat’l Fire Ins., 909 N.E.2d at

288; L.J. Dodd Constr., 848 N.E.2d at 659. No such express exclusion exists here. In fact, under

the Columbia policy, Rockwell and Prairie are additional insureds “with respect to liability arising

out of [TDH’s] ongoing operations performed” for them, where that liability is “caused, in whole,

or in part” by TDH’s work. Columbia Policy at 33. The allegations in the underlying complaint

bring the matter within this broad language.




                                                    7
    Case: 1:18-cv-03657 Document #: 91 Filed: 08/20/19 Page 8 of 9 PageID #:1886




       Furthermore, Scottsdale asks the Court to consider the multiple third-party complaints that

have been filed in the underlying case against TDH seeking contribution; all allege that it was

TDH’s negligence that caused Guzman’s injuries. Under Illinois law, a court may consider third-

party complaints, so long as they are not “self-serving” or filed by the additional insured seeking

coverage. See, e.g., Farmers Auto. Ins. Ass’n v. Neumann, 28 N.E.3d 830, 834 (Ill. App. Ct. 2015)

(concluding that the circuit court should have considered third-party complaint in determining duty

to defend where it was filed by an outside party, rather than a party seeking coverage as a putative

additional insured); Ill. Emcasco Ins. Co. v. Waukegan Steel Sales Inc., 996 N.E.2d 247, 254 (Ill.

App. Ct. 2013) (finding it proper to consider third-party complaints to determine duty to defend

where they were not “self-serving” complaints written by the putative additional insured seeking

coverage to “bolster its position”). The third-party complaints on which Scottsdale relies were not

filed by the parties seeking coverage as additional insureds, and there is nothing to suggest that

they were filed merely to “fill in information” missing from the underlying complaint. See

Farmers Auto Ins. Ass’n, 28 N.E.3d at 834. Accordingly, the Court is free to consider the third-

party complaints in determining the scope of Columbia’s duty to defend.

       Here, the third-party complaints filed against TDH in the underlying action certainly raise

the possibility that TDH will be held liable for Guzman’s injuries based on its own negligence—a

possibility also contemplated by the underlying complaint itself. See generally Am. Compl., Ex.

F, ECF No. 28-6; id., Ex. G, ECF No. 28-7; id., Ex. H, ECF No. 28-8. Accordingly, the Court

concludes that Columbia has a duty to defend Rockwell and Prairie in the underlying lawsuit. See

Lagestee-Mulder, 682 F.3d at 1056 (stating that an insurance company “must defend its insured in

actions that are even potentially within coverage”).




                                                 8
       Case: 1:18-cv-03657 Document #: 91 Filed: 08/20/19 Page 9 of 9 PageID #:1886




III.      Duty to Indemnify

          Scottsdale also seeks a declaration that Columbia has a duty to indemnify Rockwell and

Prairie. Under Illinois law, the duty to indemnify can be determined only after the insured becomes

legally obligated to pay damages in the underlying lawsuit. Outboard Marine Corp. v. Liberty

Mut. Ins. Co., 607 N.E.2d 1204, 1221 (Ill. 1992). “[T]he determination of an insurer’s duty to

indemnify is particularly ill-suited for declaratory judgment when the insured’s underlying liability

suit is ongoing.” Nat’l Union Fire Ins. of Pittsburgh, Pa. v. Manpower, Inc., No. 10 C 2383, 2011

WL 124242, at *4 (N.D. Ill. Jan. 12, 2011). Because the underlying lawsuit is still pending,

Scottsdale’s claim requesting a declaration that Columbia has a duty to indemnify Rockwell and

Prairie is premature. Accordingly, the Court dismisses without prejudice Scottsdale’s declaratory-

judgment claims regarding Columbia’s duty to indemnify Rockwell and Prairie.              See Med.

Assurance Co., Inc. v. Hellman, 610 F.3d 371, 375 (7th Cir. 2010) (explaining that dismissal

without prejudice is the proper course of action when a duty-to-indemnify claim is not ripe).

                                             Conclusion

          For the foregoing reasons, Scottsdale’s motion for judgment on the pleadings is granted in

part. The Court declares that Columbia has a duty to defend Prairie and Rockwell in the underlying

lawsuit. However, Scottsdale’s duty-to-indemnify claims are dismissed without prejudice to

renewal after the underlying lawsuit is resolved. Columbia and TDH’s motion for judgment on

the pleadings is denied.


IT IS SO ORDERED.                                      ENTERED: 8/20/19


                                                       ____________________________
                                                       John Z. Lee
                                                       United States District Judge



                                                  9
